Opinion by
Judge Pryor:
The first paragraph of the petition is based upon the alleged fraudulent representations' of the defendant to the plaintiffs, inducing the formation of the partnership by which they have sustained special damages. Several causes of action belonging to the same class may be united in the-same petition. 'Sec. Ill, Civil Code. Under classification 5,. are injuries affecting character, and under the 6th, injuries to person' or property. Fraud, by all the authorities on the subject, is regarded as a wrong to property. In other words, by reason of the fraud, the party has sustained an actual pecuniary loss. In slander and libel, this pecuniary loss may in some cases be compensated by way of special damages, but the gist of such actions is the injury to one’s reputation, his position and standing as a citizen, and for which injury punitive damages may be awarded.
The court very properly required the appellant to elect, and upon his failure to do so should 'have dismissed the petition. Upon the refusal, the appellant, in effect, said to the court, that he would stand by his petitions! insisting in the court below, as he does here, that the causes of action were properly joined. *245The dismissal is, in its effect, without prejudice. The judgment of the court below is affirmed.
Thompson, Davies, for appellants.
P. B. Thompson, for appellee.